Citation Nr: 0524034	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1974 and from April 1975 to January 1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied service connection for a lumbosacral 
spine disability.  In March 2005, the veteran testified 
before the Board at a hearing held at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required.


REMAND

In the judgment of the Board, additional development is 
needed in this case.

The veteran testified at the March 2005 Board hearing that he 
initially applied for disability benefits from the Social 
Security Administration (SSA) in 1994 and again in 2000.  
According to a January 2003 SSA award letter, the veteran was 
eventually awarded disability benefits effective from October 
2001.  The veteran stated that the basis for the SSA 
disability benefits award was a low back disability, and he 
stated that he underwent a private medical examination in 
connection with the SSA disability benefit award.  The focus 
of the examination is not clear, and the veteran has 
essentially apprised the Board that the examination conducted 
in connection with the SSA disability benefits award may be 
relevant to the issue of the etiology of his current low back 
disorder.  

Because the records associated with the veteran's SSA 
disability benefit award are potentially relevant to his 
pending VA claim, such records must be obtained prior to 
final Board adjudication.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  VA is obligated to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
This duty includes obtaining pertinent medical and other 
governmental records identified by the veteran.  38 U.S.C.A. 
§ 5103A(b).  

In addition, the veteran testified that he has received VA 
treatment at several VA medical facilities and that this 
treatment has included review of his low back problems.  The 
veteran indicated at the March 2005 hearing that the SSA had 
received many VA records in connection with its decisions.  
The veteran has stated that he started receiving treatment 
for low back problems (sometimes in connection with treatment 
for other conditions) in 1989 at the VA Medical Center in New 
Orleans, Louisiana.  The claims folder includes records of VA 
treatment only from 1995 and 1996 and from 1999 onward.  In 
the interest of thoroughness, the RO must obtain copies of 
the veteran's treatment records relating to any low back 
disorders from 1989 to the present from the VA medical 
facilities where the veteran has been treated for low back 
problems (including the New Orleans facility and any 
additional facilities in Michigan, such as in Ann Arbor and 
Saginaw).

Finally, the veteran's service medical records show that the 
veteran experienced chronic low back strain during his first 
period of active service.  According to a July 1974 in-
service hospitalization summary, the veteran had injured his 
back one year earlier and had been experiencing worsening 
back pain since then.  X-rays of the lumbosacral spine showed 
a lytic lesion with a sclerotic margin in the posterior 
aspect of the body of L4.  The discharge diagnosis was 
chronic lumbosacral strain.  The veteran also reported having 
recurrent back strain at the conclusion of his second period 
of active duty.

The RO did obtain a VA medical examination of the veteran in 
February 2002, and the examiner opined that the veteran's 
current degenerative disc disease (without neurological 
involvement) was not related to his in-service lumbosacral 
strain.  However, it is not clear whether the examiner 
reviewed the claims folder.  Indeed, the examiner appears to 
have relied on the veteran's account of his in-service low 
back problems.  At the very least, the examiner did not 
discuss any of the July 1974 diagnostic findings (i.e., lytic 
lesion with a sclerotic margin in the posterior aspect of the 
body of L4 and a diagnosis of chronic lumbosacral strain)or 
their significance, and on this basis alone, it appears that 
the examination was inadequate.  Therefore, on remand, the 
veteran should be re-examined, and the examiner must discuss 
all of the veteran's past low back medical history in 
connection with any opinion on the relationship, if any, of 
the in-service findings to the veteran's current low back 
disorder.

Accordingly, the Board REMANDS the case for the following 
actions:  

1.  The RO should contact the SSA and 
request all medical records related to 
the veteran's prior claims for SSA 
disability benefits.  If no such records 
are available, that fact should be noted 
for the record.  

2.  The RO should request that the 
veteran specify the specific VA 
facilities where he has been treated for 
back problems and the dates or years of 
treatment at those facilities.  The Board 
reminds the veteran that specificity is 
of the utmost importance so as to enable 
the RO to obtain any potentially relevant 
records.  The RO should then obtain 
copies of the veteran's treatment records 
relating to any low back disorders from 
1989 to the present from the VA medical 
facilities where the veteran specifies 
that he has been treated for low back 
problems (including the New Orleans 
facility and any additional facilities in 
Michigan, such as in Ann Arbor and 
Saginaw)

3.  The RO should schedule the veteran 
for a VA examination to assess the nature 
and etiology of his current low back 
disorder.  The examiner must review the 
entire claims folder, including all of 
the service medical records.  The 
examiner should discuss the veteran's 
past medical history involving his low 
back, including the specific findings and 
diagnoses from his periods of active 
duty, and must express an opinion as to 
whether it is at least as likely as not 
that any current low back disorder is 
related to any in-service findings or 
diagnoses.

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a low back disorder.  If 
the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity for response.  The RO should 
then return the case to the Board for its 
review, as appropriate.

The Board expresses no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat this claim expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


